Title: To George Washington from James Hill, 13 December 1772
From: Hill, James
To: Washington, George



Sir
Sunday Morng 13 Decr 1772

Your man got down on monday last & I was up the country at The Quarters & did not Get down till fryday night & when I got Home found yr Man Giles there & after makg inquerery found Your Letters was deliverd agreable to your Instructions But the Gent. coud not get the Answers ready till, Satterday.
& in respect to Mr Fra. foster while I was up the country I sent one of the overseers to him to know if he received yr Letter, & he was from home & his wife told the overseer he had received ⅌ Mr Geo. Webb whom I deliverd it to Soon after you came away; But another of the overseers Met with Mr Foster after sendg to his house & he desird to know if I had any oppertunity of sendg up to you that he had got fifty Pounds of the money & had no oppertunity of sendg it to You & as Giles is down have thought Proper to send him By for one of the overseers to go with him to receive the money & send it up to you, but have been at a Loss to know whether I coud intrust him with so Large a sum or not as you did not write for him to bring it—tho. shall write to Mr foster that if any Accident shoud happen that the money does not get safe to hand that he must stand to the Loss of it or send a man with it up to You, for you were in want of it, Ive not got the wts & numbers of the Tobo we have been so Extremly busy abt

Getg our Corne in & my being up the Country & the Inspecters dont attend the ware house Every day that I have not had it in my Power to get them yet for I have been up at your Quarter indeavourg to have the Ball. of the Hogs got up for they have got 23 of them & coud find no more till a day or two before I got up the overseer got one of his Neighbours to Assist him Serch the Marsh & they Started two of yrs As they suppose but got nare a one of them & one of the Neighbours was in Serch of his out in the woods & came upon Eight as he Adjudged to be yrs wch they have not been got yet the overseer tells me he has been in Serch of them seven days But cant find them, & my being from home at the time of the oyer Court have had no oppertunity of wrighting to Biggs abt the oats But expect a vessell every day from the Easten Shore for the Corn I sold to Mr Wilkins the Ballce of old Corne that I was tellg you of Wilkins has Never Sent for it yet, & if he comes or sends shall have an oppertunity of wrightg tho. its a matter of Doubt with me whether Biggs can get a vessell to go that distance with so small Quantity—As they are not Allowd to take any in but yrs for several of the Easten Shore men has told me that the freight of so small Quantity woud not be worth while going that Distants, tho. will write to him to send them immediately if they are not sent.
When you was down you did not conclude what you woud have done in Respect to the wheat mill Stones.
I have had at your Plantation 4 beeves Put in corn field & Several Muttons which are now fat & have directed the overseer to send them Down Expectg to get a better Price for them in town then he cou⟨d up⟩ the Country But Roger Tandey was at worke in town with ⟨mutilated⟩ Carpenters & informs me that the muttons was so Plenty in ⟨mutilated⟩ this Co[ur]t that they sold at 7/6 which shall endeavour to have y⟨mutilated⟩ Stopt till the meetg of the Mercts 25 Jany. I expect to make a very good Crop at yr Plantation in K. William tho. they hant finishd Getg the corne in nor wont till Next week.
I have got the wench down from the White house that was sick now takg a means from Docter Pasture she is Troubled with the Colleck is the cheafest of her complt.
The Little negroes at yr Plantation is without cloathg & if you chuse to have them any thing Bought Please to write by the first oppertunity as there is but very Little Roles in yr Store not

Enough to give them Shirts & Shifts or whether you intended to give them any thing or not our People has not near Enough Bro. Ling nor Cotton to Cloath them. I have got 40 Ells Bro. Ling & 20 yds Cotten & Expect must get near as much Ling agn to give them to make them two a piece.
I have not received any money for the Corne Chroshea Graves sold of yrs nor dont Expect it till the Meeting of the Mercts the 25 of Jany.
I have Been sadly Plagud to get Mr Averends Answers to yr Letter—I wrote Expectg without fail to get the answers Satterday But Mr Everend being from home his boys sent Back, the Answer was sent by some one Else & thought it did not seem fesable & sent Back to Mr Everend & it was not sent & then his boys coud not be found wch obliges me to send on Sunday morng Mr Craigs answer I understand By Stanhope Vaughn is inclosed with Mr Blairs. from yr Mo. Humble Servent

Jas Hill

